Warner, Chief Justice.
This was an action brought by the plaintiff against the defendant, to recover the value of a note given by the defendant to the plaintiff for tobacco, dated 12th June, 1864, and also containing a count in the declaration for the value of the tobacco.
'On the trial pf the case, the jury found a verdict for the plaintiff. A motion was made for a new trial on the several grounds set forth in the record, which was overruled, and the defendant excepted. There was no error in admitting the note in evidence to the jury. It had a revenue stamp on it, as required by the United States revenue law, for the value at which the plaintiff estimated it to be worth. There was no error in admitting evidence going to show that the plaintiff was entitled to recover for the note and the tobacco more than $100 00. It is true that the plaintiff stated that he valued the note at $100 00 when he put a revenue stamp on it, but that was a circumstance to be considered by the jury in connection with the other evidence in the case. It was not conclusive as to his right to recover more than that amount. *This was a Confederate contract, and it was the province of the jury to adjust the equities between the parties under the evidence in the case, which, in our judgment, they have fairly done under the law applicable to such contracts. Whether the seven-thirty notes or bonds were received by the plaintiff in payment of the tobacco, or only as collateral security, the evidence is conflicting. The jury, however, thought proper to believe the plaintiff instead of the defendant, as it was their privilege to do.
Let the judgment of the Court below be affirmed.